Case 1:19-mj-00079-HKS Document 8 Filed 08/02/19 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

 

Plaintiff,
NOTICE OF MOTION
v.
Case No: 19-mj-00079(HKS)
MICHAEL DANNER,
Defendant.
SIRS:

PLEASE TAKE NOTICE, that upon the annexed affidavit of Herbert L. Greenman, Esq.

the undersigned moves this Court for an order extending the Rule 48(b) date for reasons set forth

in the affidavit annexed hereto and made a part hereto together with such other and further relief

as to this Court may seem just and proper.

DATED: Buffalo, New York

TO:

August 2, 2019
Respectfully submitted,

/s/Herbert L. Greenman

 

HERBERT L. GREENMAN

LIPSITZ GREEN SCIME & CAMBRIA LLP
Attorneys for Defendant

MICHAEL DANNER

Office and Post Office Address

42 Delaware Avenue — Suite 300

Buffalo, New York 14202

(716) 849-1333

hgreenman@|lglaw.com

MISHA COULSON, ESQ. GRANTED ¢ SO ORDERED
ASSISTANT UNITED STATES ATTORNEY ‘ f I

138 Delaware Avenue Kf. Lh ofA VW —~_
Buffalo, New York 14202 LA (EZ __

 

TD KENNETH SCHROEDER. JR.
UNITED STATES MAGS [KA IE SUDGE

dheniipdn
paten: AVGXUS7 JeUG

r

/) | ;
[Sot auteutrou us our

jo fvga8,20lf and ABSaLUTELy No Noké,
—_ / / (Le
EXTSiLsr ONS ( Nef
